            Case 1:17-cr-00212-RP Document 71 Filed 01/28/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


UNITED STATES OF AMERICA                          §
                                                  §
v.                                                §                        1:17-CR-212-RP
                                                  §
FREDERICK MORRISON, JR.                           §

                                              ORDER

     On January 28, 2021, the Court held a Preliminary Revocation Hearing, pursuant to Fed. R.

Crim. P. 5.1 and 18 U.S.C. § 3060. In the interests of justice, the hearing was conducted by video

teleconference due to the exigent circumstances created by the COVID-19 pandemic. Both parties

consented to proceed by video teleconference, and the defendant, his attorney, and the attorney for

the Government were present throughout the hearing. Counsel were admonished as required by

the Due Process Protection Act.

     Having considered all the evidence, the Court finds that the evidence, sufficient in nature, has

established that there is probable cause to believe that the violations of the defendant’s Conditions

of Supervision alleged in the Petition for Warrant or Summons for Offender Under Supervision

have been committed, and that the defendant committed them. Accordingly, the defendant is

required to appear for further proceedings.

     SIGNED on January 28, 2021.



                                                       SUSAN HIGHTOWER
                                                       UNITED STATES MAGISTRATE JUDGE
